Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended Commission File Number 1-3579 June 30, 2008 PITNEY BOWES INC. Incorporated in Delaware I.R.S. Employer Identification No. 06-0495050 World Headquarters 1 Elmcroft Road, Stamford, Connecticut 06926-0700 (203) 356-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell Company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ There were 207,753,345 shares of common stock outstanding as of July 29, 2008. PITNEY BOWES INC. INDEX Page Number Part I - Financial Information: Item 1: Financial Statements Condensed Consolidated Statements of Income (Unaudited) Three and Six Months Ended June 30, 2008 and 2007 3 Condensed Consolidated Balance Sheets (Unaudited) June 30, 2008 and December 31, 2007 4 Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2008 and 2007 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6  21 Item 2: Managements Discussion and Analysis of Financial Condition and Results of Operations 22  32 Item 3: Quantitative and Qualitative Disclosures about Market Risk 33 Item 4: Controls and Procedures 33 Part II - Other Information: Item 1: Legal Proceedings 33 Item 1A: Risk Factors 33 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6: Exhibits 34 Signatures 35 2 PART I. FINANCIAL INFORMATION Item 1: Financial Statements PITNEY BOWES INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited; in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Revenue: Equipment sales $ Supplies Software Rentals Financing Support services Business services Total revenue Costs and expenses: Cost of equipment sales Cost of supplies Cost of software Cost of rentals Cost of support services Cost of business services Selling, general and administrative Research and development Interest, net Restructuring charges and asset impairments - - Total costs and expenses Income from continuing operations before income taxes and minority interest (preferred stock dividends of subsidiaries) Provision for income taxes Minority interest (preferred stock dividends of subsidiaries) Income from continuing operations Loss from discontinued operations, net of tax ) Net income $ Basic earnings per share of common stock: Continuing operations $ Discontinued operations ) Net income $ Diluted earnings per share of common stock: Continuing operations $ Discontinued operations ) Net income $ Dividends declared per share of common stock $ Note: The sum of the earnings per share amounts may not equal the totals above due to rounding. See Notes to Condensed Consolidated Financial Statements 3 PITNEY BOWES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited; in thousands, except share and per share data) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivables, less allowances of $51,406 and $49,324 at June 30, 2008 and December 31, 2007, respectively Finance receivables, less allowances of $43,985 and $45,859 at June 30, 2008 and December 31, 2007, respectively Inventories Current income taxes Other current assets and prepayments Total current assets Property, plant and equipment, net Rental property and equipment, net Long-term finance receivables, less allowances of $28,803 and $32,512 at June 30, 2008 and December 31, 2007, respectively Investment in leveraged leases Goodwill Intangible assets, net Non-current income taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Current income taxes Notes payable and current portion of long-term obligations Advance billings Total current liabilities Deferred taxes on income FIN 48 uncertainties and other income tax liabilities Long-term debt Other non-current liabilities Total liabilities Preferred stockholders equity in subsidiaries Stockholders equity: Cumulative preferred stock, $50 par value, 4% convertible 7 7 Cumulative preference stock, no par value, $2.12 convertible Common stock, $1 par value (480,000,000 shares authorized & 323,337,912 shares issued) Capital in excess of par value Retained earnings Accumulated other comprehensive income Treasury stock, at cost (115,575,114 and 108,822,953, respectively) ) ) Total stockholders equity Total liabilities and stockholders equity $ $ See Notes to Condensed Consolidated Financial Statements 4 PITNEY BOWES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited; in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Restructuring and other charges, net of tax - Restructuring and other payments ) ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Changes in operating assets and liabilities, excluding effects of acquisitions: Accounts receivable ) Net investment in internal finance receivables ) Inventories ) ) Other current assets and prepayments ) Accounts payable and accrued liabilities ) ) Current and non-current income taxes Advanced billings Other, net ) Net cash provided by operating activities Cash flows from investing activities: Short-term and other investments Capital expenditures ) ) Net investment in leveraged leases ) Acquisitions, net of cash acquired ) ) Reserve account deposits Net cash used in investing activities ) ) Cash flows from financing activities: Increase in notes payable, net Proceeds from long-term obligations - Principal payments on long-term obligations ) ) Proceeds from issuance of stock Stock repurchases ) ) Dividends paid ) ) Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Interest paid $ $ Income taxes paid $ $ See Notes to Condensed Consolidated Financial Statements 5 PITNEY BOWES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited; tabular dollars in thousands, except for per share data ) 1. Basis of Presentation The terms we, us, and our are used in this report to refer collectively to Pitney Bowes Inc. and its subsidiaries. The accompanying unaudited Condensed Consolidated Financial Statements of Pitney Bowes Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and the instructions to Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In addition, the December 31, 2007 condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. In our opinion, all adjustments (consisting of only normal recurring adjustments) considered necessary to present fairly our financial position at June 30, 2008 and December 31, 2007, our results of operations for the three and six months ended June 30, 2008 and 2007 and our cash flows for the six months ended June 30, 2008 and 2007 have been included.
